 1                                                                    The Honorable Marry Jo Heston
                                                                      Chapter 13
 2                                                                    Date of Hearing: March 29, 2021
                                                                      Time of Hearing: 1:00 PM
 3                                                                    Hearing Location: Telephonic
                                                                      Response Due: March 22, 2021
 4

 5

 6

 7

 8                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9

10   IN RE:
                                                        BK Case No.: 19-42890-MJH
11
     SARAH HOOVER,
12                                                      Adv No. 20-04002 – MJH
                     Debtor.
13
                                                        Chapter: 13
14   SARAH HOOVER,
15                   Plaintiff,                         DECLARATION OF CHRISTINA L HENRY
                                                        IN SUPPPORT OF OPPOSITION TO
16                   v.
                                                        MOTION FOR STAY PENDING APPEAL
17   QUALITY LOAN SERVICE CORPORATION
     OF WASHINGTON, PHH MORTGAGE
18   SERVICES D/B/A PHH MORTGAGE
     SERVICES, HSBC BANK USA, N.A, AS
19   TRUSTEE OF THE FIELDSTONE
     MORTGAGE INVESTMENT TRUST,
20   SERIES 2006-2, NEW REZ, LLC, AND IH6
     PROPERTY WASHINGTON, L.P. D/B/A
21   INVITATION HOMES,
22                   Defendant.

23
              I, Christina L Henry, hereby declare as follows:
24
              1.     I am an attorney for the Plaintiff in the above-referenced adversary proceeding
25
     and I have personal knowledge concerning all information herein.
26

27
     DECLARATION OF CHRISTINA L HENRY IN SUPPORT OF                           HENRY & DEGRAAFF, P.S.
     OPPSITION TO MOTION FOR STAY PENDING APPEAL - 15                            787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 20-04002-MJH           Doc 103    Filed 03/22/21      Ent. 03/22/21 21:31:38        Pg. 1 of 3
 1          2.       On February 14, 2021, six days after the court’s ruling on the cross motions for

 2   summary judgment, the Plaintiff’s counsel initiated communications with all counsel for the

 3   defendants about how to implement the court’s directive to undo the foreclosure sale of her

 4   Bonney Lake Property. See a true and correct copy of the email communications is attached

 5   hereto as Exhibit A.

 6          3.       In response, on February 17, 2021, IH6 responded that it did not need to assist at

 7   all in implementing the order and thereafter has not participated in any further communication on

 8   the topic. See a true and correct copy of the email communications is attached hereto as Exhibit

 9   B.

10          4.       Finally, after almost a month, on February 13, 2021, QLS proposed some

11   solutions to reverse the sale and drafted a stipulation to which Ms. Hoover’s counsel agreed. In

12   response to the proposed stipulation, PHH’s counsel filed this motion for stay. Counsel for IH6

13   did not respond at all. See a true and correct copy of the email communications (without

14   attachments) is attached hereto as Exhibit C.

15          5.       The proposed stipulation and order drafted by counsel for QLS is attached hereto

16   as Exhibit D.

17          6.       Additionally, on February 23, 2021, Plaintiff’s counsel drafted and served Rule

18   30(b)(1) deposition notices and written discovery on punitive damages to defendants HSBC,

19   NewRez and PHH and requesting a time to meet and confer. See a true and correct copy of the

20   email communications (without attachments) is attached hereto as Exhibit E.

21          7.       The proposed punitive discovery served on February 23, 2021 is attached hereto

22   as Exhibit F (Notice of Depo for HSBC), Exhibit G (Notice of Depo for NewRez), Exhibit H

23   (Notice of Depo for PHH), Exhibit I (Written Discovery for HSBC), Exhibit J (Written

24   Discovery for NewRez), and Exhibit K (Written Discovery for PHH).

25          8.       PHH’s counsel did not substantively respond to the service of punitive damages

26   discovery until March 10, 2021 when the parties engaged in email discussions about the matter.

27
     DECLARATION OF CHRISTINA L HENRY IN SUPPORT OF                          HENRY & DEGRAAFF, P.S.
     OPPSITION TO MOTION FOR STAY PENDING APPEAL - 15                           787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH          Doc 103     Filed 03/22/21     Ent. 03/22/21 21:31:38        Pg. 2 of 3
 1   See a true and correct copy of the email communications (without attachments) is attached hereto

 2   as Exhibit L.

 3             9.    Thereafter PHH and the Plaintiff’s counsels held a discovery conference on

 4   March 15, 2021 to discuss the motion to stay and punitive damages, but they did not come to any

 5   resolutions.

 6             10.   Although Plaintiffs’ counsel discussed not having all the rights to homeownership

 7   as a harm to Ms. Hoover should a stay go into place by delaying title being put back in her name,

 8   they did not at any time say that Ms. Hoover intended to sell her home while the case was on

 9   appeal.

10             I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE

11   OF WASHINGTON AND THE UNITED STATES THAT THE ABOVE IS TRUE AND

12   CORRECT.

13             EXECUTED this March 19th, 2021 at Bothell, WA
                                                      __/s/ Christina L Henry___
14                                                    Christina L Henry
15

16

17

18

19

20

21

22

23

24

25

26

27
     DECLARATION OF CHRISTINA L HENRY IN SUPPORT OF                        HENRY & DEGRAAFF, P.S.
     OPPSITION TO MOTION FOR STAY PENDING APPEAL - 15                         787 MAYNARD AVE S.
                                                                          SEATTLE, WASHINGTON 98104
                                                                            telephone (206) 330-0595
                                                                                fax (206) 400-7609
      Case 20-04002-MJH         Doc 103     Filed 03/22/21     Ent. 03/22/21 21:31:38       Pg. 3 of 3
